Citation Nr: 0917341	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-23 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
conditions that include severe cardiorespiratory depression, 
sleep apnea, and a seizure disorder as a result of 
medication/treatment received at VA facilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating determination of 
the Department of Veterans Affairs  (VA) Regional Office (RO) 
located in Manila, the Republic of the Philippines.

The Veteran appeared at a hearing before a local hearing 
officer at the RO in June 2008 and at a videoconference at 
the RO before the undersigned Veterans Law Judge in January 
2009.  Transcripts of the hearings are of record.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he developed severe 
cardiorespiratory depression, sleep apnea, and a seizure 
disorder due to negligent from the over prescription of pain 
medications by VA physicians.  He maintains that compensation 
is warranted under § 1151.

A review of the record reveals that in January 2006 report, a 
VA physician indicated that he had reviewed the entire claims 
folder and following review stated that the Veteran's intake 
of narcotics and sedatives was at least as likely as not 
related to an overdose in April 2005 but was less likely as 
not an episode of severe respiratory depression.  He stated 
that overdosage was not foreseeable and did not result in 
carelessness by VA.  

In a March 2006 report, the Veteran's private physician, E. 
De Guzman, M.D., indicated that the Veteran taking very high 
doses of narcotics, tranquilizers and anti-depressant 
medications at the same time made him chronically or 
perennially susceptible to the dangers of toxicity from 
cumulative effects of narcotic intake and chronic respiratory 
depression or failure.  In an undated report, E. Estanistao, 
M.D., indicated that the combination of morphine and 
oxycodone could result in the fatal side effect of 
respiratory depression.  

In a November 2006 report, J. Dychioco, M.D., stated that the 
Veteran's intake of high doses of narcotic and anti-
depression medication had resulted in respiratory depression.  
The Veteran was advised to gradually taper off intake of his 
medication to the lowest possible dose and least amount of 
medications. 

As a result of the additional information and opinions 
obtained, the Veteran's claims folder was reviewed by a VA 
physician in May 2007.  With regard to the question of what 
was the effect of the Veteran's respiratory depression on his 
lungs, the examiner indicated that the Veteran had bronchial 
asthma and a sleep disorder with both conditions aggravated 
by his repeated drug induced respiratory depression.

In an April 2008 letter, Dr. De Guzman noted that the 
constant and continuous increases in dosages of Morphine, 
Diazepam, Trazodone, and Percocet exacerbated all the 
following complications of treatment:  chronic respiratory 
depression, central apnea, major depression, psychological 
dependence on drugs, psychiatric disorder (depression), and 
seizures.  He indicated that all the complications from 
Morphine and Opiates overdose were very foreseeable and 
predictable and, therefore, preventable.  He stated that not 
foreseeing all of these complications was tantamount to gross 
negligence and carelessness.  He noted that the VA doctors 
should have foreseen the complications of Morphine and 
Opiates.  He opined that all the above medical disabilities 
were clearly and irrefutably doctor-induced or iatrogenic 
conditions.

As a result of the additional statements, the matter was 
again referred to another VA physician.  In the requested 
opinion, it was asked whether it was at least as likely as 
not that the VA physician committed gross negligence or 
carelessness in prescribing massive doses of Morphine which 
led to the Veteran's incurrence of a respiratory condition.  
The physician went on to address whether gross negligence or 
carelessness was committed in prescribing said medications.  
The Board notes that this is not the appropriate standard to 
be discussed when making a determination as to whether 
compensation is warranted under § 1151.

Based upon the varying opinions as to whether the Veteran has 
additional disability resulting from medication prescribed by 
the VA, whether any disability found was as a result of 
negligence, and whether it was a foreseeable, the Board finds 
that an additional VA examination is warranted.  Where the 
Board makes a decision based on an examination report that 
does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination."  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination, with an appropriate 
physician, to determine the nature and 
etiology of any disability resulting from 
medications prescribed by VA in 
conjunction with treatment of the 
Veteran.  All indicated studies must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  In addition, it is requested 
that the examiner provide answers to the 
following:


(a) The degree of medical probability 
that there was any increased or 
additional disability resulting from 
medication prescribed by VA in 
conjunction with treatment of the 
Veteran;

(b) If the physician believes that 
increased or additional disability arose 
out of prescribing of medication, 
identify the increment of increased or 
additional disability; 

(c) If the physician believes that 
increased disability arose out of 
medications prescribed by VA, identify 
the degree of medical probability that 
any increased or additional disability 
was proximately caused by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA in furnishing the 
treatment/medication, and

(d) If the physician believes that 
increased or additional disability arose 
out of the prescribing of medication, 
identify the degree of medical 
probability that any increased or 
additional disability was reasonably 
foreseeable.

If the examiner determines that an 
opinion cannot be rendered without 
resorting to speculation, the examiner 
must fully explain why the requested 
opinion cannot be given.  Additionally, a 
complete rationale is required for all 
opinions provided.

2.  After completion of the above, if any 
of the above claims is not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

